Citation Nr: 0426545	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  95-05 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.  


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and H.D.


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant had active service from August 29 to 
September 25, 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating determination by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was last before the 
Board in September 2003, when it was remanded to the RO for 
additional action.  It has now been returned to the Board for 
further appellate review.  


REMAND

A claim for service connection for psychiatric disability was 
denied by final rating action dated in November 1989.  In 
August 2002, the Board granted reopening of the claim based 
upon the receipt of new and material evidence.  After 
additional evidence had been developed, the Board remanded 
this appeal to the RO in September 2003 for adjudication of 
the reopened claim on a de novo basis.  See 38 U.S.C.A. 
§ 5108 (West 2002).  Unfortunately, the supplemental 
statement of the case issued to the appellant in June 2004 
does not reflect a de novo review of all relevant evidence, 
both old and new, by the RO, but only a review by the RO of 
the report of a January 2003 VA examination of the appellant.  
This action by the RO is not legally sufficient and also does 
not adequately comply with the Board's directions in the 
September 2003 remand.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Another remand of this appeal is therefore required, 
as the appellant's representative has both requested and 
argued.  

Accordingly, this appeal is remanded to the RO (via the 
Appeals Management Center in Washington, D.C.) for the 
following further actions:  

1.  The RO should first issue a letter to 
the appellant informing him that he 
should submit any pertinent evidence in 
his possession; he should also be 
informed that he should submit medical 
evidence, such as a statement from a 
physician, of a nexus between his 
military service and a currently present 
acquired psychiatric disorder.  In 
addition, he should be requested to 
either submit any medical records, not 
already of record, pertaining to 
psychiatric evaluation or treatment of 
him, or provide the RO with the 
information and authorization necessary 
for the RO to obtain such records.  

2.  The RO should take appropriate steps 
to obtain a copy of any pertinent 
evidence identified but not provided by 
the appellant.  

3.  If the RO is unable to obtain a copy 
of any pertinent evidence identified by 
the appellant, it should so inform the 
appellant and his representative and 
request them to provide a copy of the 
outstanding evidence.  

4.  After all appropriate development has 
been completed, including additional VA 
examinations or medical opinions, if 
necessary, the RO should adjudicate the 
current claim on a de novo basis without 
reference to prior adjudications.  

If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the appellant and his 
representative should be furnished an appropriate 
supplemental statement of the case and provided the requisite 
opportunity to respond.  In accordance with proper appellate 
procedures, the case should then be returned to the Board for 
further appellate consideration.  The appellant need take no 
further action until he is otherwise informed, but he may 
furnish additional evidence and argument on the remanded 
matter while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, 
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




